Earl Warren: Number 32, the United States of America, appellant, versus A & P Trucking Company and Hopla Trucking Company. Mr. Spritzer, you may proceed.
Ralph S. Spritzer: Mr. Chief Justice, Your Honors. These two companion cases involve two motor carriers, both doing business as partnerships, both of them sued as partnerships. Both were charged with misdemeanors in that they had violated certain regulations of the Interstate Commerce Commission. The informations were dismissed in both cases on the same day by the same judge on the ground, and this is a quotation from their respective orders, “On the ground that a partnership as an entity, is not subject to liability under the Section set forth.” Since that holding of Court involved a determination as to the scope or coverage of the statute this case is hereon direct appeal. There is no dispute between the parties, let me say at the outset, that the informations here run only against partnership entity. No partners were charged as individuals with that. Thus the ultimate question, a question of course on which the Court below ruled against the Government, is whether the partnership's defendant charged as such, could be penalized under the regulatory statutes involved. The statutes under which they were charged are two in number. And the first of these is Section 222 (a) of the Interstate Commerce Act which is set forth at page two of the Government's brief and that as, Your Honors will note, is the comprehensive misdemeanor Section of the motor carrier part of the Interstate Commerce Act. It provides in substance that any person knowingly violating any provision of that statute or any rule or regulation promulgated under the motor carrier provisions, or any condition of operating authority, is subject to fine as prescribed, the fines under that Section running from one through $500. 222 (a) should be read in conjunction with 203 (a) printed immediately below it in our brief, which is the definition Section appearing of course in the same part of the Interstate Commerce Act and that defines person to mean any individual, firm, co-partnership, corporation, company, association, et cetera. The other statute which is involved in these informations is 18 U.S.C. 835 in provision of the Criminal Code, which relates exclusively to the subject of carriage of explosives or other dangerous articles and that is set out at page 4 in the Government's brief. It provides, as Your Honors will note, that the commission shall promulgate explosives regulations, which shall be binding upon all common carriers. It then provides in the penalty Section that whoever knowingly violates is subject to fine or imprisonment. In a case such as this where no death or bodily injury is involved, the fine maybe as much as a thousand dollars or imprisonment for as long as one year. There is a definition Section to be examined in connection with that statute. There is the general definition Section of the United States Code in 1 U.S.C. 1. It says that the word, “whoever” includes corporations, companies, associations, firms, partnerships, and so forth, unless the context of the particular Act indicates otherwise. This statute to which I've last referred, 18 U.S.C 835, is the same statute, Your Honors, will recall, which was involved in the case of United States against American Freightways which was here in the 1956 term. In that case, a District Court had similarly dismissed an information in that instance laid exclusively under 18 U.S.C. 835 on the ground adopted here by the District Court in New Jersey, that the partnership was not liable. The dismissal in that case was affirmed by this Court by an equally divided Court. So, the issue under 18 U.S.C. 835, as to the amenability of the partnership entity is one as to which this Court has not definitively spoken. So far as the other statute which is here today is concerned, 222, that issue has not been before this Court at all. I'd like to attempt to deal with the problem raised by this case, if I may, in three steps. First, as we see it, there is the question which I think need not to detain one long whether Congress has the power, the broad power, to treat a partnership as a distinct entity to personify them for purposes of a particular regulatory statute. The second question, assuming there is that power is whether Congress in enacting the statues here involved, had the requisite purpose and has adequately expressed it. And third, there is the question which is stressed by appellees, whether the fact that the statutes here involved call for proof of knowledge or of willfulness creates an obstacle to the result of the Government is urging, namely, holding the partnership entity perhaps on the basis of the acts of its agents.
William O. Douglas: Failure to (Inaudible)
Ralph S. Spritzer: I'm sorry, I didn't hear you on this question.
William O. Douglas: What was your reservation? You just said, I didn't --
Ralph S. Spritzer: I said, appellees draw comfort in arguing that a partnership is not amenable to this statute from the fact -- to these statutes from the facts that the statute used -- statute used the words, “knowingly” and “willfully”. Now, our position as to that --
William O. Douglas: And no -- no charge in these cases that the partners had -- were culpable?
Ralph S. Spritzer: No. We did not allege that the individual partners personally knew. In other words, our theory is, that when we charge a partnership as an entity, then we can make out the offense in the same way that we could when a corporation is charged as to the defendant namely, by proving the knowing, conscious violation of anybody, agent or employee of the company acting in the course of the company's business.
William O. Douglas: You go -- you go all out for the -- for the entity theory in that that has been incorporated in these statutes?
Ralph S. Spritzer: That's right.
Speaker: And then limit I gather the penalty to apply.
Ralph S. Spritzer: Necessarily limited because we say to the Court, a partnership organization, a partnership entity can't be put in jail any more than a corporate personnel. In other words, we can say the only penalty that is applicable when the business organization as such is the defendant is defined. Now, of course, Section 222 only provides for a fine and the imprisonment aspect is limited to the other statute, the explosives statute.
Felix Frankfurter: So that, from a (Inaudible) legally speaking, there would be no incongruity. I'm saying legally. Not exactly for policy or -- but legally speaking, there would be no incongruity in saying in Section 2 or 3, Congress in effect said, they adopt the entity theory for Section 222, but Congress didn't do it, but 18-835.
Ralph S. Spritzer: Well, I -- I would --
Felix Frankfurter: Legally speaking. I'm not -- I'm not saying argumentative the -- the implication, isn't that right?
Ralph S. Spritzer: Well, I think it would depend on Congress --
Felix Frankfurter: Exactly. But --
Ralph S. Spritzer: So, I don't think there would be any incongruity. Our argument --
Felix Frankfurter: What you're saying is that when Congress does define a person to include a partnership, that is mitigating your act against the Government's perspective (Inaudible) the opposite the entity theory.
Ralph S. Spritzer: Yes. It permits us to proceed in the same way with what ends in corporate offense.
William J. Brennan, Jr.: The same, Mr. Spritzer, the 222 was not before us in the Freightways case --
Ralph S. Spritzer: That is correct. The information in -- in the Freightways case involved only 835. Now, in this case, we have as one (Voice overlap)
Hugo L. Black: That's one of the same rules would apply to unincorporated association of persons.
Ralph S. Spritzer: Unincorporated associations, yes, sir, the same rule is invloved.
Hugo L. Black: Criminal liability?
Ralph S. Spritzer: Under a commercial offense of this kind, yes, Your Honor with the punishment restricted to a fine of the entity (Inaudible)
Felix Frankfurter: It leads us to a much easier problem in view of the State and such a corporation on the particular state law (Inaudible)
Ralph S. Spritzer: Yes. Well, of course, associations would vary I suppose in the --
Felix Frankfurter: Yes, that's right. It depends on -- the state law may -- may have really assimilated them to a corporation.
Ralph S. Spritzer: Yes in some instances (Inaudible) so. Now, as to the first of these three (Inaudible) namely, all power of Congress, our position is simply that a State may adopt if it chooses the civil law or entity theory of the partnership on the grounds of varying degrees or varying purposes and Congress similarly, if it chooses and may do so for purposes of a particular regulation or statute within the federal power.
Potter Stewart: Well, the opposing counsel doesn't quarrel with you on that basis of proposition. So far as constitutional power, if you call it broad power of Congress, there's no constitutional issue here.
Ralph S. Spritzer: I would – no, certainly no constitutional issue there. Our opponent does seem to say that -- suggests that Congress has never gone the -- under the common law theory because we point these numerous regulatory statutes which we didn't (Inaudible) under which quite specifically, Congress has defined persons who embrace various types of business organizations. And I -- I won't carry any longer on this point except to say one word about the Adams Express case because that is opposed to the situation we had here. It involved regulation of a carrier and that is -- it's a railroad carrier under the Interstate Commerce Act Part I. And in that case, Adams made the defense when it was charged with a regulatory violation that it couldn't be fined because it was not a corporation. It was an unincorporated association and Justice Holmes speaking for the Court said in that case that there could be no question of Congress' power, these are his words, “To charge the partnership assets with the liability, and to personify the company so far as to collect a fine by proceeding against it by the company name.“ Well, going on then to the question of Congress of the purpose in these acts, I've already referred to the passing with me referring to the brief. Section 222, of course, covers the whole gamut of regulatory offenses in Part II of the Interstate Commerce Act and where one to go through the various Sections which imposed the multiple requirements to which motor carriers are subject, one would find that invariably, these Sections impose the obligation upon carriers. That is true similarly of the implementing regulations promulgated by the commission. The whole function of this statutory scheme is to require all carriers to live up to the prescribed and acceptable standards of performance and we think it would be anomalous if the statutes were interpreted, particularly in the case like this where there is a fine for a business offense, we think it would be anomalous if one could proceed against the corporate defendants, but not against the carriers as such doing business in other forms.
Speaker: Do you have any idea as to whether (Inaudible)
Ralph S. Spritzer: It's very unusual in the case of rail carriers but quite common among motor carriers. We have listed in an appendix to this brief beginning at page 38. “Prosecution is a partnership under Part II for a two plus year period.” These are all unrecorded cases in which there were successful prosecutions of motor carrier partnerships. There are very few reported cases which raised this issue because nobody raised it until after the information was dismissed in the American Freightways case. Up until that time, there has been countless prosecutions in the District Court in which it had been either assumed or has been overlooked the point. We've also listed in that appendix many other unreported cases under other regulatory statutes in which the Government has proceeded against partnership. Some of those statutes that do not require a proof of willfulness or knowledge if you're looked into.
Speaker: (Inaudible)
Ralph S. Spritzer: I understand that it had. There is no opinion (Inaudible). I understand there had been cases under Section 222 in which a sole proprietorship was stood by the company name. I believe they were terminated either by a no-law plea or by guilty plea and upon so, there is no opinion of which I'm aware discussing that issue.
Speaker: (Inaudible)
Ralph S. Spritzer: I don't think so.
Felix Frankfurter: In those cases, there -- was it been on the (Inaudible) that some theory of the decision?
Ralph S. Spritzer: Well, as I -- as I say, the only cases we have are unreported cases, cases which did not result in an appeal. So, there's no opinion to -- there is no basis for an answer.
Felix Frankfurter: Well, there might be in the District Court. There might be in the District Court.
Ralph S. Spritzer: Yes, but then not (Inaudible) opinion on that. Now, I've already mentioned so far as 835, 18 U.S.C 835 is concerned, that we place heavy emphasis upon the declaration in the statute itself that these regulations shall be binding upon all common carriers.
Felix Frankfurter: What was the initial date of 18 U.S.C. 835?
Ralph S. Spritzer: Its predecessors go all the way back to 1866, which accounts I think for the fact that it is a provision of the Criminal Code and never has been brought into the Commerce Act. In 1866 after some disasters involving the carriage of nitroglycerin, Congress provided regulation of itself and the offenses remained incorporated in the Criminal Code ever since. So, some time after the enactment of the Commerce Act, Commerce -- Congress delegated to the Commission the function of promulgating regulations and it's made the penalty attached to those commission regulations for violation of them.
Hugo L. Black: Do you know, Mr. Spritzer whether there has been any effort to get Congress to clarify these provisions of the law since the American Freightways case decided here by an equally divided Court?
Ralph S. Spritzer: I do not know of any, Your Honor, but I will. I have not made any exhaustive check of that, and if I should find that there has been any bill introduced, I will inform -- introduce -- I'll inform the Court. I would be very much surprised if there has been any hearing or committee report on that that I don't know (Inaudible)
Earl Warren: We'll recess --